--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



MARKETING & LEAD GENERATION AGREEMENT


This Marketing & Lead Generation Agreement (the “Agreement”) is made and entered
into as of this 21st day of August, 2009, by and between Who’s Your Daddy, Inc.,
a Nevada corporation (the “Company”) and Leigh Steinberg Sports & Entertainment
LLC, a Nevada limited liability company (the “Consultant”) (individually, a
“Party”; collectively, the “Parties”).


RECITALS


WHEREAS, Consultant has significant experience in the areas of marketing,
branding, licensing and furthering business transactions and relationships;


WHEREAS, Consultant has extensive business relationships with affiliates whose
expertise is website design, internet lead generation, and creation and
optimization of product offerings through the internet;


WHEREAS, Company and Consultant agree the Company’s current financial condition
as per its Form 10-Q filing with the Securities and Exchange Commission for the
quarter ended June 30, 2009 discloses approximately $5.5 million in debt,
minimal assets and no sales for the quarter, that the Company is in need of
investment capital and corporate restructuring, and as a result, Consultant and
management are risking significant financial as well as reputation to help the
Company reorganize;


WHEREAS, the Company and Consultant are parties to a Marketing & Representation
agreement dated January 23, 2009 under which Consultant assisted the Company in
developing an internet marketing strategy to be used for the sale of certain of
the Company’s products; and


WHEREAS, the Company desires to retain Consultant to assist with the
implementation of the internet marketing strategy developed by the Parties.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto hereby agree as follows:


1.         CONSULTING SERVICES


Attached hereto as Exhibit A and incorporated herein by this reference is a
description of the services to be provided by the Consultant hereunder (the
“Consulting Services”).  Consultant hereby agrees to utilize its best efforts in
performing the Consulting Services, however, Consultant makes no warranties,
representations, or guarantees regarding any corporate strategies attempted by
the Company or the eventual effectiveness of the Consulting Services.


2.         TERM OF AGREEMENT


This Agreement shall be in full force and effect commencing upon the date hereof
and shall have a term of 24 months therefrom.  Either Party hereto shall have
the right to terminate this Agreement without notice in the event of the death,
bankruptcy, insolvency, or assignment for the benefit of creditors of the other
Party.  Consultant shall have the right to terminate this Agreement if Company
fails to comply with the terms of this Agreement and such failure continues
unremedied for a period of 30 days after written notice to the Company by
Consultant.  The Company shall have the right to terminate this Agreement upon
delivery to Consultant of notice setting forth with specificity facts comprising
a material breach of this Agreement by Consultant.  Consultant shall have 30
days to remedy such breach.

 
1

--------------------------------------------------------------------------------

 



3.         TIME DEVOTED BY CONSULTANT


It is anticipated that the Consultant shall spend as much time as deemed
necessary by the Consultant in order to perform the obligations of Consultant
hereunder.  The Company understands that this amount of time may vary and that
the Consultant may perform Consulting Services for other companies.


4.         PLACE WHERE SERVICES WILL BE PERFORMED


The Consultant will perform most Consulting Services in accordance with this
Agreement at Consultant’s offices.  In addition, the Consultant will perform
Consulting Services on the telephone and at such other place(s) as necessary to
perform these services in accordance with this Agreement.


5.         INDEPENDENT CONTRACTOR


Both Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of his duties under this
Agreement.  Nothing contained in this Agreement shall be construed to imply that
Consultant, or any employee, agent or other authorized representative of
Consultant, is a partner, joint venturer, agent, officer or employee of Company.


6.         COMPENSATION TO CONSULTANT


The Consultant's compensation for the Consulting Services shall be as set forth
in Exhibit B attached hereto and incorporated herein by this reference.  The
Consultant will be solely responsible for all tax returns and payments required
to be filed with or made to any federal, state or local tax authority with
respect to the Consultant’s performance of services and receipt of fees under
this Agreement.  The Company will regularly report amounts paid, if any, to the
Consultant by filing Form 1099-MISC and/or other appropriate form with the
Internal Revenue Service as required by law.  Because the Consultant is an
independent contractor, the Company will not withhold or make payments for
social security; make contract insurance or disability insurance contributions;
or obtain worker’s compensation insurance on the Consultant’s behalf.  The
Consultant agrees to accept exclusive liability for complying with all
applicable state and federal laws governing self-employed individuals, including
obligations such as payment of taxes, social security, disability and other
contributions based on fees paid to the Consultant under this Agreement.  The
Consultant hereby agrees to indemnify and defend the Company against any and all
such taxes or contributions, including penalties and interest.

 
2

--------------------------------------------------------------------------------

 



7.         CONFIDENTIAL INFORMATION


The Consultant and the Company acknowledge that each will have access to
proprietary information regarding the business operations of the other and agree
to keep all such information secret and confidential and not to use or disclose
any such information to any individual or organization without the
non-disclosing Parties prior written consent.  It is hereby agreed that from
time to time Consultant and the Company may designate certain disclosed
information as confidential for purposes of this Agreement.


8.         INDEMNIFICATION


Each Party (the “Indemnifying Party”) agrees to indemnify, defend, and hold
harmless the other Party (the “Indemnified Party”) from and against any and all
claims, damages, and liabilities, including any and all expense and costs, legal
or otherwise, caused by the negligent act or omission of the Indemnifying Party,
its subcontractors, agents, or employees, incurred by the Indemnified Party in
the investigation and defense of any claim, demand, or action arising out of the
work performed under this Agreement; including breach of the Indemnifying Party
of this Agreement.  The Indemnifying Party shall not be liable for any claims,
damages, or liabilities caused by the sole negligence of the Indemnified Party,
its subcontractors, agents, or employees.


The Indemnified Party shall notify promptly the Indemnifying Party of the
existence of any claim, demand, or other matter to which the Indemnifying
Party’s indemnification obligations would apply, and shall give them a
reasonable opportunity to settle or defend the same at their own expense and
with counsel of their own selection, provided that the Indemnified Party shall
at all times also have the right to fully participate in the defense.  If the
Indemnifying Party, within a reasonable time after this notice, fails to take
appropriate steps to settle or defend the claim, demand, or the matter, the
Indemnified Party shall, upon written notice, have the right, but not the
obligation, to undertake such settlement or defense and to compromise or settle
the claim, demand, or other matter on behalf, for the account, and at the risk,
of the Indemnifying Party.


The rights and obligations of the Parties under this Article shall be binding
upon and inure to the benefit of any successors, assigns, and heirs of the
Parties.


9.         COVENANTS OF CONSULTANT


Consultant covenants and agrees with the Company that, in performing Consulting
Services under this Agreement, Consultant will:


(a)                 Comply with all federal and state laws;


(b)                 Not make any representations other than those authorized by
the Company; and


(c)                 Not publish, circulate or otherwise use any materials or
documents other than materials provided by or otherwise approved by the Company.

 
3

--------------------------------------------------------------------------------

 



10.         COVENANTS OF COMPANY


Both Parties agree that the Company has considerable existing debt, is in need
of investment and corporate restructure.  Therefore, Consultant requires that
the Company agree to the following which Consultant deems to be in the best
interests of the long-term future of the Company:


(a)                 Company will enter into employment and or consulting
agreements with its current CEO, Michael R. Dunn, and its acting Controller,
Robert E. Crowson, Jr., which agreements will be for 24 months and will contain
standard employment agreement provisions including awards of common
stock.  Company will also hire any other employee designated by Michael R. Dunn;


(b)                 Company will retain Rand Scott, MD as the Company’s
principal medical expert to, among other things, create product formulations and
research the safety and medical efficacy of the Company’s products and
ingredients making sure no product claims are made which are not validated by
science or published third party medical studies; and


(c)                 Company will establish a structure whereby all operating and
invested cash will be protected against existing creditor claims.


11.         MISCELLANEOUS


(A)         This Agreement shall be constructed and interpreted in accordance
with and the governed by the laws of the State of California.


(B)         The Parties agree that the Courts of the County of Orange, State of
California shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
transactions contemplated herein.


(C)         If either Party to this Agreement brings an action on this
Agreement, the prevailing Party shall be entitled to reasonable expenses
therefore, including, but not limited to, attorneys’ fees and expenses and court
costs.


(D)         This Agreement shall inure to the benefit of the Parties hereto,
their administrators and successors in interest.  This Agreement shall not be
assignable by either Party hereto without the prior written consent of the
other.


(E)         This Agreement contains the entire understanding of the Parties and
supersedes all prior agreements between them.


(F)         No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by the Parties.  No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
Party making the waiver.


(G)         If any provision hereof is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable.  This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.


COMPANY:
CONSULTANT:
   
WHO’S YOUR DADDY, INC.
LEIGH STEINBERG SPORTS &
a Nevada corporation
ENTERTAINMENT, LLC
 
a Nevada limited liability company
       
/s/ Michael R. Dunn                          
/s/ Dave Meltzer                                  
By: Michael R. Dunn
By: Dave Meltzer
Its:  Chief Executive Officer
Its:  Chief Executive Officer


 

 
5

--------------------------------------------------------------------------------

 

EXHIBIT A


DESCRIPTION OF CONSULTING SERVICES


The Consulting Services shall include, but not be limited to, the following,
pursuant to the terms of this Agreement:


 
·
Arranging for the development of an internet website to market certain of the
Companies products;

 
·
Arranging for the use of an established merchant account for the purpose of
allowing the Company’s customers to use credit cards.  Such merchant account
will require no more than a 5% processing fee, no more than a 20% reserve, will
allow for available funds to be swept on a timeframe not to exceed weekly, and
the reserve minus chargebacks will be released every 60 days from initial
billing (for example if a billing occurs on September 1, the reserve will be
released on November 1);

 
·
Bringing to the Company a minimum of 48 million qualified leads for the
Company’s product offerings;

 
·
Arrange for qualified personnel to manage the marketing of the qualified leads
to ensure they will not be blocked by spam security softwares; and

 
·
Identifying and contracting with up to six (6) high-profile celebrities and
athletes, with appropriate Company approval, for the marketing, promotion,
sponsorship and other exposure-increasing opportunities of the Company’s
products.  The Company intends to reserve up to a total of 6 million of its
common shares to issue to the individuals contracted under this Consulting
Service.

 


INDIVIDUAL
 
SHARE AMOUNT
 
 
     
Leigh Steinberg
 
1,000,000
         
Warren Moon
 
1,000,000
         
Myron Rolle
 
1,000,000
         
Alex Everhardt
 
1,000,000
                                         



 

 
6

--------------------------------------------------------------------------------

 

EXHIBIT B


TERMS OF COMPENSATION


The Consultant’s compensation hereunder shall be as follows:


1.         ISSUANCE OF COMMON STOCK.  As compensation for the Consulting
Services, and subject to the terms and conditions of this Agreement, Company
will issue to Consultant a total of 10,000,000 shares of the Company’s common
stock (the “Shares”).  The Shares will vest immediately on the effective date of
this Agreement and be issued as follows:
 
INDIVIDUAL OR ENTITY
 
SHARE AMOUNT
 
 
     
LSSE LLC.
 
10,000,000
 

 


2.         EXPENSES.  Consultant shall be reimbursed for all out-of-pocket
expenses upon submission of receipts or accounting to the Company, including,
but not limited to, all travel expenses, research material and charges, computer
charges, long-distance telephone charges, facsimile costs, copy charges,
messenger services, mail expenses and such other Company related charges as may
occur exclusively in relation to the Company’s business as substantiated by
documentation.  Any expenditure above $500 will require oral or written
pre-approval of the Company.
 
 
7

--------------------------------------------------------------------------------